Citation Nr: 0206799	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  00-08092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.



WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1976.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 RO rating 
decision which denied a permanent and total disability rating 
for non-service-connected pension purposes.  The veteran 
testified at a Board videoconference hearing held in February 
2002.



FINDINGS OF FACT

1.  The veteran had over 90 days of wartime service; he was 
born in January 1954 (he is 48 years old); he has an 11th 
grade education; he last worked in 1989; and he previously 
held various manual labor jobs.

2.  The veteran's chronic disabilities include a psychiatric 
condition, cervical spine disorder, lumbosacral spine 
disorder, eye disorder, and headaches.  These are ratable so 
as to meet the schedular requirements for non-service-
connected pension.

3.  The veteran's chronic disabilities prevent him from 
engaging in substantially gainful employment, and it is 
likely that this will continue for the remainder of his life.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 2001), as revised by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is permanently and totally disabled for 
VA non-service-connected pension purposes.  The file shows 
that the RO has notified him of the evidence required to 
substantiate his claim.  Some treatment records and a VA 
examination on some of his problems have been obtained.  
While there could be more thorough development of the 
evidence, further development is not necessary for a 
favorable decision in this case.  Under the circumstances, 
the Board finds that the notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159). 

The veteran had over 90 days of wartime service, and he meets 
the service requirements for VA non-service-connected 
pension.  Another requirement for pension eligibility is that 
he be found to be permanently and totally disabled.  The 
legal criteria for this benefit are found in 38 U.S.C.A. §§ 
1502, 1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17.  

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  Such test is inapplicable to 
the present case.  

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17. Brown, supra; Talley, supra.  A veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  However, the "unemployability" test 
may also be satisfied on an extraschedular basis under 38 
C.F.R. § 3.321(b)(2), when a veteran who is basically 
eligible fails to meet the disability percentage 
requirements, but is found to be unemployable by reason of 
disabilities, age, occupational background, and other related 
factors.

The Board also notes that a recent revision of 38 U.S.C. 
§ 1502, concerning a finding of permanent and total 
disability for VA pension, provides that one basis for 
finding permanent and total disability is by a veteran having 
been found to be disabled by the Social Security 
Administration (SSA) for the purpose of SSA benefits.  This 
revised law is effective as of September 17, 2001.  See 
38 U.S.C. § 1502, as revised by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran, at his 2002 Board hearing, 
reported that he applied for but was denied SSA disability 
benefits, although he was appealing the SSA decision.  The 
Board has made its decision on VA pension without regard to 
the outcome of the SSA claim.

The medical evidence obtained by the RO includes some old 
records concerning the veteran's health problems.  More 
recent medical evidence includes VA general medical and 
neurological examinations in September 1999, and VA 
outpatient treatment records from 1999 to early 2000.  
Information on the veteran's background is found in various 
documents, including his 1999 pension claim, and in his 
testimony at the 2002 Board hearing.

According to the evidence, the veteran's background includes 
that he is age 48 (born in January 1954).  He never completed 
high school and has only an 11th grade education.  He last 
worked in 1989, when he was employed with the Army Corps of 
Engineers and operated a tire tool gun, and he had earlier 
work experience in construction.  He received worker's 
compensation for a neck and/or back injury at his last job, 
but such benefit was later terminated.  He reports no income 
at present, and he receives food stamps and monetary 
assistance from others.

In its rating decision, the RO only recognized one chronic 
disability, being cervical spine degenerative disc disease, 
which it rated 30 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (severe limitation of motion of the cervical 
spine).  The Board agrees with the rating for the cervical 
spine condition, and it is noted that recent medical records 
show no radiculopathy.

However, the RO failed to identify and rate a number of other 
chronic disabilities shown in the medical records.  

The 1999 VA examination included a diagnosis of chronic 
intermittent musculoskeletal low back pain.  The 1999-2000 
outpatient records note low back symptoms and indicate X-ray 
evidence of arthritis of the lumbar spine.  While the 1999 VA 
examination said that there was only minimal decreased motion 
of the lumbar spine, the same examination included low back 
findings of flexion decreased to 60 degrees and extension 
(with pain) limited to 15 degrees.  These findings are 
consistent with moderate limitation of motion of the lumbar 
spine, for which a 20 percent rating may be assigned under 
38 C.F.R. § 4.71a, Code 5292.

The 1999-2000 outpatient records show regular treatment, with 
psychotherapy and medication, for a psychiatric disorder.  
Diagnoses have included major depressive disorder, anxiety, 
and chronic pain disorder.  The records describe a number of 
psychiatric symptoms and indicate a Global Assessment of 
Functioning score of 60.  Reviewing the medical records, the 
psychiatric disorder appears to be 50 percent disabling under 
the criteria of the rating schedule.  See 38 C.F.R. § 4.130, 
and various Diagnostic Codes such as Code 9400 (generalized 
anxiety disorder), Code 9422 (pain disorder), and Code 9434 
(major depressive disorder).

The recent medical records also refer to some other chronic 
disabilities, although some of these are not fully described.  
Such disorders include an eye problem (decreased left eye 
vision due to a permanently dilated pupil from a prior 
injury, and a history of glaucoma in the right eye) and a 
chronic headache disorder.  While these problems may each be 
compensable, there is no need for the Board to rate them at 
this time.

The above conditions which have been rated include a 
psychiatric condition (rated 50 percent), a cervical spine 
disorder (rated 30 percent), and a low back disorder (rated 
20 percent).  These conditions have a combined rating of 70 
percent under the combined ratings table of 38 C.F.R. § 4.25.  
This satisfies the schedular requirements for pension.

The veteran is still relatively young, yet he has a limited 
education and has not worked in many years.  In light of his 
background and the nature and severity of his chronic 
disabilities, there is a reasonable doubt that those 
disabilities are preventing him from engaging in 
substantially gainful employment, and that it is likely that 
this will continue for the remainder of his life.  Resolving 
reasonable doubt in the veteran's favor (38 U.S.C.A. 
§ 5107(b)), the Board finds that he is permanently and 
totally disabled for VA pension purposes.


ORDER

A permanent and total disability rating for VA pension 
purposes is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

